Citation Nr: 0909012	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as secondary to exposure to asbestos.

2.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos.

3.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a pulmonary disorder, to include as 
secondary to exposure to asbestos; bladder cancer, to include 
as secondary to exposure to asbestos; and a bilateral eye 
disability.  

The Veteran's respiratory disorder claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's diagnosed bladder cancer (high grade 
transitional cell carcinoma of the bladder status post 
transurethral resection) first manifested many years after 
service and is not shown to be related to his service or to 
any incident therein.

2.  The Veteran's diagnosed bilateral eye disabilities 
(refractive error, blepharitis, meibomitis, dry eye syndrome 
and cataracts) first manifested many years after service and 
are not shown to be related to his service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2008).

2.  Bilateral eye disabilities were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including malignant 
tumors, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A.  Bladder Cancer

The Veteran contends that he was exposed to asbestos during 
service and that as a result of this exposure he developed 
bladder cancer. Specifically, he asserts that he was exposed 
to asbestos as a result of his duties as an aircraft 
structural mechanic, which included cleaning and treating the 
tail cone of helicopters with lead-based paint, lacquer, and 
lacquer thinner.  The tail cone was so small that he would 
have to crawl inside in order to work.  He contends he was 
not afforded respirators, masks, or gloves, and there was no 
ventilation in the tail cone.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H.

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

The service personnel records show that the Veteran served on 
board the USS Guadalcanal, the USS Boxer, and the USS 
Okinawa.  The Board finds that his testimony regarding 
exposure to asbestos, as well as his service personnel 
records, are consistent with his military occupational 
specialty, and thus for the purpose of this inquiry will 
proceed as though he was exposed to asbestos during service.

Mere exposure to a potentially harmful agent, however, is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).

The service treatment records are negative for any complaints 
or treatment relating to his bladder.  At his October 1966 
separation examination, he made no complaints about his 
bladder.  His genitourinary system was found to have no 
abnormalities.  The service treatment records are also 
negative for any asbestos-related disease.  Because no 
genitourinary problem was found on examination at separation, 
or throughout his period of service, the Board finds that 
there was no evidence of a chronic genitourinary disability 
at separation. 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
bladder cancer.   38 C.F.R. § 3.303(b).

The first post-service record evidencing symptoms relating to 
bladder cancer is a June 2004 private medical record.  At 
that time, the Veteran underwent a CT scan in order to treat 
his hematuria.  The scan also showed the existence of a 
bladder tumor.  That same month, he underwent a cystoscopy 
and transurethral resection of the bladder.  He was noted to 
have tolerated the procedure well.  In July 2004, he 
underwent a six-week period of Bacillus Calmette-Guerin (BCG) 
treatments and thereafter he received two week maintenance 
BCG treatments every three months.  A July 2005 VA treatment 
record reflects that the Veteran's bladder cancer was under 
good control.  At no time did any treating provider relate 
the Veteran's bladder cancer to his period of active service.

On May 2007 VA examination, the Veteran reported that he had 
not had a recurrence of bladder cancer, but acknowledged that 
there was a possibility he would experience a recurrence of 
bladder cancer in the future.  The examiner noted that the 
Veteran's most significant risk factor was his history of 
smoking cigarettes, which included two packs of cigarettes 
per day for thirty years until 1990.  The Veteran also 
reported that in addition to his in-service exposure to 
asbestos, he had minimal exposure to asbestos after he 
separated from service when he worked as a plumber until 
1986, when he retired.  Genitourinary examination revealed a 
normal phallus, no lesions.  The prostate had no nodules.  
The abdomen was soft.  The assessment was high grade 
transitional bladder cancer.  The examiner found that the 
Veteran's risk factors for bladder cancer included his 
exposure to paints and asbestos while in the military, his 
post-service minimal exposure to asbestos as a plumber, and 
his significant history of smoking tobacco.   Taking these 
risk factors into consideration, the examiner opined that it 
was less likely as not that the causation of the Veteran's 
bladder cancer was related to his military service or 
asbestos exposure, and that it was more likely that his 
cancer was due to his history of smoking tobacco, as this 
history was a common risk factor for bladder cancer.  

The first clinical evidence showing a diagnosis of bladder 
cancer is dated in June 2004, approximately 38 years after 
the Veteran's separation from service.  Given the length of 
time between his separation from service and the initial 
diagnosis, service connection is not warranted on a 
presumptive basis for bladder cancer.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran has been 
diagnosed with non-invasive, high grade transitional cell 
carcinoma of the bladder.  However, the medical evidence of 
record does not establish that he has an asbestos-related 
bladder disability.  On VA examination in May 2007, the 
examiner specifically found that the Veteran's bladder cancer 
was more likely the result of his substantial history of 
cigarette smoking.  With no evidence of any current asbestos-
related disability or genitourinary disorder that is related 
to his military service, service connection for bladder 
cancer, to include as due to asbestos exposure, is not 
warranted.

The Board has considered the Veteran's assertions that his 
bladder condition is related to his service, including 
exposure to asbestos.  However, as a layperson, the Veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The weight of the medical evidence demonstrates that the 
Veteran's bladder cancer began many years after service and 
was not caused by any incident of service, including exposure 
to asbestos.  The Board concludes that bladder cancer was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Eye Disabilities 

The Veteran contends that his currently diagnosed bilateral 
eye disorders (refractive error, blepharitis, meibomitis, dry 
eye syndrome and cataracts) are the result of a chemical eye 
burn he incurred while in service.  

The Veteran's service medical records reveal that on entrance 
examination, he had defective visual acuity of 20/40 in the 
right eye and 20/40 in the left eye that was corrected with 
lenses to 20/20 in the right eye and 20/25 in the left eye.  
In October 1962, the Veteran had a vision examination and was 
given a new prescription for glasses.  His corrected visual 
acuity was 20/25, bilaterally.  Fundus examination was 
normal.  In October 1966, the Veteran was treated for 
chemical burns to both eyes from jet propellant (JP-5).  He 
was prescribed opthalmic Neosporin.  There are no further 
records of treatment for this incident.  The Veteran's 
separation examination, conducted less than a week later, is 
negative for any abnormality of the eyes other than the 
Veteran's defective vision, which was found to be corrected 
to 20/20 bilaterally with the use of lenses.  A February 1971 
re-enlistment examination shows the Veteran's uncorrected 
visual acuity to be 20/20 in the right eye and 20/30 in left 
eye.  The left eye was noted to be uncorrectable due to a 
burn incurred at 18 years of age.  In a March 1974 re-
enlistment report of medical history, the Veteran marked that 
he had eye trouble.  On examination, the examiner noted that 
the Veteran did not have his glasses with him, and that his 
uncorrected visual acuity was 20/20 in the right eye and 
20/30 in the left eye.  

The service records reflect an isolated incident in which he 
incurred an eye burn with no further diagnosis or treatment.  
On separation examination, one week after the eye burn, the 
Veteran's eyes were noted to have no abnormalities and his 
corrected visual acuity was 20/20, bilaterally.  As the 
record reflects that the Veteran's eye burn was treated on 
one occasion, with no further follow-up complaints, and, one 
week later, there was a normal separation examination 
reflecting a corrected visual acuity of 20/20 bilaterally, 
the Board accordingly finds that there was no combination of 
manifestations sufficient to identify a chronic eye 
disability during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of his 
bilateral eye disabilities.  38 C.F.R. § 3.303(b).

The first post-service treatment record relating to the 
Veteran's bilateral eye disorders is a private treatment 
record dated in May 2004.  At that time, the Veteran reported 
that his eyes were dry at the end of the day and were worse 
in the springtime.  He reported that he had burned his eyes 
40 years previously.  Physical examination revealed slight 
conjunctival inflammation, bilaterally.  The irises and 
cornea were clear, bilaterally.  The assessment was dry eye 
syndrome, meibomitis, presbyopia, and suspected glaucoma, all 
bilaterally.  The Veteran was educated about the use of warm 
compresses and lid scrubs.  He was prescribed artificial 
tears and was instructed to return to the VA for a pressure 
check in six months.  No opinion regarding the etiology of 
the eye disabilities was offered.  

A November 2004 VA optometry record reflects that the Veteran 
presented for follow-up care after his May 2004 examination.   
The assessment at that time was ocular hypertension, an 
elevated pachymetric reading, dry eye syndrome and 
meibomitis, all bilaterally.  The Veteran was directed to use 
a warm compress and artificial tears.  In May 2005, split 
lamp examination was normal.  Dilation examination was normal 
except for one area of retinal pigment epithelial 
hypertrophy.  The assessment was ocular hypertension, thicker 
than average pachymetric testing, presbyopia, and cataracts 
bilaterally which decreased the Veteran's vision.  In June 
2005, the Veteran reported eye discomfort bilaterally that 
manifested as a general soreness of the eyeballs that seemed 
worse when he looked around.  He also reported a sudden blur 
that occurred for five to ten seconds.  He had mild watering 
and photophobia.  The assessment was ocular irritation of 
unknown etiology.  The Veteran was prescribed an anti-
inflammatory.  No opinion regarding the etiology of the eye 
disabilities was offered.  

On May 2007 VA examination, the examiner identified the 
Veteran's diagnoses to be hypertension, blepharitis/meibomian 
dysfunction, cataracts, and refractive error.  The Veteran 
reported experiencing burning, stinging, and dryness of both 
eyes.  He also reported blurring of vision.  His corrected 
visual acuity was 20/20, bilaterally.  There was no visual 
field defect.  Tonometric examination revealed eye pressure 
of 20/20, bilaterally.  There was no nystagmus or 
abnormalities of the eyebrows or eyelashes.  There was 
dermatochalasis of the upper lids.  Both lacirmal ducts were 
normal.  There was 1+ nuclear sclerosis noted.  There were no 
residuals of any eye injury.  Fundoscopic examination was 
normal.  The examiner concluded that the Veteran's eyes were 
well-healed from the in-service eye burn and there was no 
residual scarring from the chemical injury.  He opined that 
the Veteran's eye complaints were most likely related to his 
blepharitis/meibomian dysfunction.  He instructed the Veteran 
to continue using artificial tears for ocular comfort.  The 
examiner concluded that the Veteran's eye disabilities, 
blepharitis/meibomian dysfunction, and cataracts were all 
less likely than not related to the chemical injury incurred 
in service.  Significantly, the examiner concluded that the 
Veteran's refractive errors (hyperopia, astigmatism, and 
presbyopia) were not related to the chemical injury incurred 
in service.

Post-service medical records reflect that the Veteran has 
been found to have refractive error of the eyes (hyperopia, 
astigmatism, and presbyopia).  Refractive error of the eyes, 
however, is not a disability for VA purposes.  Accordingly, 
that disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury, which is not 
shown in this case.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 
513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia, hyperopia and astigmatism.  The Veteran's 
refractive errors in this case, therefore, cannot be service-
connected absent evidence of aggravation.  The Board has 
considered the Veteran's assertions that his current eye 
problems, including loss of eyesight, are related to his 
period of active service.  While the record indicates that 
the Veteran incurred an eye burn while in service, the 
incident was shown to have resolved prior to his separation 
examination.  Although a 1971 re-enlistment examination notes 
that the Veteran's refractive error of the left eye was 
uncorrectable due to a burn he incurred at the age of 18, no 
supporting rationale was given by the examiner, suggesting 
that the note was based on the Veteran's statements rather 
than on physical examination of the Veteran or after a review 
of his service medical records.  In that regard, to the 
extent that the Veteran related his eye problems to his in-
service burn, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Similarly, to the extent that the Veteran 
relates his current eye problems to his service, his opinion 
is not probative.  The record is negative for any post-
service evidence or medical opinion that the Veteran's 
refractive errors were incurred in or aggravated by a disease 
or injury related to service.  Therefore, the Veteran's 
refractive errors (hyperopia, astigmatism, and presbyopia) 
accordingly may not be service connected in this case.  

The evidence reflects that the Veteran was treated for an in-
service eye burn in 1966.  The first post-service record of 
treatment for an eye disability is not until 2004, 
approximately 38 years after his separation from service.  
There is no evidence in the Veteran's claims file indicating 
that any of his treating providers found a relationship 
between his current bilateral eye disabilities and his period 
of active service.  In view of the lengthy period without 
treatment or complaints of eye pain, there is no evidence of 
a continuity of treatment, which weighs heavily against the 
claim.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the Veteran's 
bilateral eye disabilities to his period of active service.  
Accordingly, service connection is not warranted.

The weight of the medical evidence demonstrates that the 
Veteran's bilateral eye disabilities first manifested many 
years after service and were not caused by any incident of 
service.  The Board concludes that bilateral eye disabilities 
were not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2004 and 
December 2006 that states the particular legal requirements 
applicable to the claim.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Additionally, the Veteran was afforded VA 
examinations in relation to these claims in May 2007.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for bladder cancer is denied.

Service connection for bilateral eye disabilities is denied. 


REMAND

The Veteran contends that his chronic obstructive pulmonary 
disorder is related to his in-service exposure to asbestos, 
specifically the asbestos that was in the paint that he used 
to work on the tail cone of helicopters.  

Treatment records show that the Veteran has been diagnosed as 
having respiratory disabilities and he is presumed to have 
been exposed to asbestos during service.  As such, the Board 
finds that a VA examination is necessary to adjudicate this 
claim because it is unclear whether he has a respiratory 
disability, to specifically include COPD and asthma, that is 
related to or had its onset in service, and specifically, to 
his in-service asbestos exposure.  As such, this claim must 
be remanded.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any respiratory disability found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not that any 
respiratory disability found to be 
present, to specifically include COPD 
and asthma, is related to or had its 
onset in service, to specifically 
include the Veteran's presumed in-
service asbestos exposure.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Then, the AMC should adjudicate the 
appeal.  If the benefits sought on appeal 
are not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


